department of the treasury internal_revenue_service washington d c date nov contact person id number lil om ann telephone number oo- ou op -eo t employer_identification_number legend x z dear applicant this letter responds to x's request dated date for a ruling whether its payment of compensation to board members will constitute self-dealing under sec_4941 of the internal_revenue_code x is a private_foundation described in sec_501 and sec_509 of the code x's governing board consists of several children and grandchildren of its founder a bank is also a non-voting board member x has no paid staff members and has not compensated its directors for their services except the bank which charges its regular fees for custodial and investment services the board members directly operate the foundation each board member receives and investigates grant applications and presents them for consideration at board meetings other duties include following up on grants and reviewing the use of grant funds reviewing x's annual independent audit and reviewing x's current financial data and investment portfolio x's endowment has grown sevenfold in size resulting in additional responsibility for the board - the individual board members desire compensation_for their services they will increase their level of activities with the goals of i expanding and diversifying the list of potential grantees through the active solicitation and investigation of grant requests and ii concentrating on fewer but more substantial grant initiatives specializing in areas such as medical_research and the arts the individual board members will devote substantial amounts of time to investigating potential grantee organizations and overseeing the use of x's grants to provide the maximum benefits possible the board members will hold an annual meeting and additional meetings as needed x proposes to pay each individual board member annual compensation of z dollars inclusive of travel_expenses for board meetings x regards the amount as reasonable and not excessive based on the oversight and management responsibilities and as comparable to amounts paid_by similar charitable organizations for similar services x requests a ruling that its payment of annual compensation of z dollars inclusive of travel_expenses incurred in attending board meetings to its individual board members will not constitute self- -2- dealing under sec_4941 of the code because the payments made to disqualified persons are within the exceptions stated in sec_4941 d e sec_4941 of the code imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code defines as an act of self-dealing a payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person section d e of the code provides that except in the case of a government_official as defined in sec_4946 the payment of compensation and the payment or reimbursement of expenses by a private_foundation to a disqualified_person for personal services which are reasonable and necessary to carrying out the exempt_purpose of the private_foundation shall not be an act of self-dealing if the compensation or payment or reimbursement is not excessive sec_53 d -3 c of the regulations regarding sec_4941 of the code refers to sec_1_162-7 of the regulations for the determination whether compensation is excessive and provides that the payment or reimbursement of expenses includes reasonable advances for expenses anticipated in the immediate future further the making of a cash advance to a foundation_manager or employee for expenses on behalf of the foundation is not an act of self-dealing so long as the amount of the advance is reasonable in relation to the duties and expense requirements of the foundation_manager except where reasonably allowable pursuant to sec_53 d -3 c ili such advances shall not ordinarily exceed dollar_figure for example if a foundation makes an advance to a foundation_manager to cover anticipated out-of-pocket current expenses for a reasonable period such as a month and the manager accounts to the foundation under a periodic reimbursement program for actual expenses_incurred the foundation will not be regarded as having engaged in an act of self-dealing-- i when it makes the advance ii when it replenishes the funds upon receipt of supporting vouchers from the foundation_manager or iii if it temporarily adds to the advance to cover extraordinary expenses anticipated to be incurred in fulfillment of a special assignment such as long distance travel the services for which x will compensate each of the individual board members will be personal services these personal services are reasonable and necessary to carrying out the exempt purposes of private_foundations generally x represents that the proposed compensation is reasonable and comparable to that paid_by similar foundations for similar services and is not excessive also there is no indication that the individual board members are or will be government officials accordingly we rule that x's payment of annual compensation of z dollars inclusive of travel_expenses incurred in attending board meetings to its individual board members will not constitute seif- dealing under sec_4941 of the code because the payments made to disqualified persons are within the exceptions stated in sec_4941 this ruling is based on x's factual representation that the proposed compensation is not excessive except as we have ruled above we express no opinion as to the tax consequences of the proposed transaction under the cited provisions of the code or under any other provisions of the code this ruling is directed only to x sec_6110 of the code provides that it may not be used s or cited as precedent because this letter could help resolve any future tax questions relating to x's activities x should a copy of this ruling in its permanent records we are providing the key district_director a copy of this ruling sincerely yours signed garland a carter garland a carter chief exempt_organizations technical branch
